DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a pressure-sensitive sensor having a first and second electrode facing one another in an overlapped fashion, a conductive resin located between the electrodes, the resin having a first region central to the overlapped area that is spaced from the first and second electrodes in the direction of overlap, the resin having a second region disposed at the periphery of the overlapped area that surrounds the first region and which is in abutment with the first and second electrodes, the first and second regions of the resin being continuous without a gap therebetween, wherein the area of the resin is larger than an area of the electrodes when viewed in the direction of the overlap.
Prior art to Ogura or Suzuki features a pressure sensitive layer positioned between a first and second electrode, wherein the electrodes are arranged in an overlapping fashion, the pressure sensitive layer having, in certain circumstances, a region that is spaced from the electrodes with an region that is in contact with the electrodes.  However, Ogura fails to disclose a continuous pressure sensitive layer such that the region abutting the electrodes is continuously connected to the region spaced from the electrodes, and wherein the abutting region surrounds the spaced region while also being larger in area than the electrode.
Prior art to Kondoh features a pressure sensitive layer positioned between a first and second electrode, but this layer is the same thickness and in abutment with the electrodes throughout the overlapped region of the electrodes.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 11, 2021